UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2014 MACATAWA BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of Incorporation) 000-25927 (Commission File Number) 38-3391345 (I.R.S. Employer Identification No.) 10753 Macatawa Drive, Holland, Michigan (Address of principal executive offices) (Zip Code) (616)820-1444 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last year) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition. On January 30, 2014, Macatawa Bank Corporation issued the press release furnished with this report as Exhibit 99.1, which is here incorporated by reference. This report and the exhibit are furnished to, and not filed with, the Commission. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated January 30, 2014. This exhibit is furnished to, and not filed with, the Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 30, 2014 MACATAWA BANK CORPORATION By /s/ Jon W. Swets Jon W. Swets Chief Financial Officer
